In a medical malpractice action defendants Lippert and Loiacono appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Westchester County, entered December 9, 1977, as granted the branch of plaintiffs’ motion which sought to amend their complaint nunc pro tunc so as to include an additional theory or cause of action based upon lack of informed consent. Plaintiffs purport to cross-appeal from the same order, assertedly "to preserve their rights”, and to appeal from a prior order of the same court, entered November 16, 1977, which is not part of this record. Plaintiffs’ appeals dismissed. We do not discern them to be "aggrieved parties” within CPLR 5511. Order entered December 9, 1977 affirmed insofar as appealed from. Plaintiffs are awarded $50 costs and disbursements payable jointly by defendants Lippert and Loiacono. Special Term properly exercised its discretion in permitting the complaint (Index No. 11775/1974) to be amended so as to include an additional cause of action based upon lack of informed consent. Leave to amend "shall be freely given” (CPLR 3025, subd [b]). Furthermore, such an action, which falls within the three-year Statute of Limitations, had been timely instituted (Index No. 01944/1977) (see Murriello v Crapotta, 51 AD2d 381). We have examined defendants-appellants’ remaining contentions and find them to be without merit. Finally, we note that all causes of action pleaded here arise from the same set of facts, so that defendants-appellants cannot claim surprise by reason of the amendment. Mollen, P. J., Hopkins, Titone and Hawkins, JJ., concur.